PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Patent No. 10,901,593
Issue Date: January 26, 2021
Application No. 16/138,943
Filed: September 21, 2018
Attorney Docket No.  P102 (93056.0152)
:
:
:   DECISION ON REQUEST FOR REFUND
:
:



This is a decision on the request for refund received March 31, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $420, stating that “[a] Request for Certificate of Correction was submitted on 2/1 without the appropriate fees.  Per the instructions of the patent office the Request was reuploaded on 2/17 with the appropriate fees.  However the amount of $420 was charged for both uploads, even though it was the same Request”. 

In view of the above and a review of the Office finance records for the above-identified patent, the request for refund is granted.  The fee of $420 was refunded to petitioner’s deposit account on May 11, 2021.  

A courtesy copy of this decision is being mailed to the address noted on the petition.  However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions


cc:     Nathan J. Mutter
          Holland & Hart LLP
          P.O. Box 11583
          Salt Lake City, UT  84147